UNITED sTATEs DISTRICT CQURT clerk NUV 2 g 20”
FOR THE DISTRICT OF COLUMBIA Cq¢,,ts'fg-r»§h?g?r/,ct 8a
CHARLES JoNEs, z 'S"""" of gId. Here, it
does not appear that plaintiff has submitted an administrative claim to the Federal Bureau of
Prisons. ln these circumstances, "[t]he FTCA bars [him] from bringing suit . . . until [he has]
exhausted [his] administrative remedies. McNez`l v. United States, 508 U.S. 106, ll3 (1993).

The Court will dismiss this action without prejudice for lack of subject matter

jurisdiction. An Order consistent with this Memorandum Opinion is issued separately on this

same date.

@Mar/e/ MQZ/

United States/ District Judge l

DATE; ij  Z@//